 



Exhibit 10.2
JUDGMENT SHARING AGREEMENT
BY AND AMONG
HILLENBRAND INDUSTRIES, INC.
BATESVILLE HOLDINGS, INC.
AND
BATESVILLE CASKET COMPANY, INC.
Dated as of March 14, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page   ARTICLE I. DEFINITIONS     1  
 
  1.01   General     1  
 
  1.02   References to Time     5   ARTICLE II. BSI LITIGATION FUNDING
OBLIGATIONS     5  
 
  2.01   Funding Methodology     5  
 
  2.02   Rights of Contribution     7  
 
  2.03   Termination of Agreement     7  
 
  2.04   Settlement     7  
 
  2.05   Exclusive Remedy     7  
 
  2.06   Further Assurances     7   ARTICLE III. ARBITRATION; DISPUTE RESOLUTION
    8  
 
  3.01   Agreement to Arbitrate     8  
 
  3.02   Escalation     8  
 
  3.03   Demand for Arbitration     9  
 
  3.04   Arbitrators     9  
 
  3.05   Hearings     10  
 
  3.06   Discovery and Certain Other Matters     10  
 
  3.07   Certain Additional Matters     11  
 
  3.08   Law Governing Arbitration Procedures     12   ARTICLE IV. MISCELLANEOUS
    12  
 
  4.01   Complete Agreement     12  
 
  4.02   Governing Law     12  
 
  4.03   Notices     12  
 
  4.04   Amendment and Modification     13  
 
  4.05   Successors and Assigns: No Third Party Beneficiaries     13  
 
  4.06   Counterparts     13  
 
  4.07   Interpretation     13  
 
  4.08   Legal Enforceability     13  
 
  4.09   Performance Standard     14  
 
  4.10   Authority     14  

-i-

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page  
 
  4.11   No Admission of Liability     14  
 
  4.12   Limitation on Damages     14  
 
  4.13   Joint Authorship     14  
 
  4.14   References; Construction     15  

-ii-

 



--------------------------------------------------------------------------------



 



JUDGMENT SHARING AGREEMENT
     THIS JUDGMENT SHARING AGREEMENT, dated as of March 14, 2008 (this
“Agreement”), is entered into by and among Hillenbrand Industries, Inc., an
Indiana corporation (“HI”), Batesville Holdings, Inc., an Indiana corporation
(“BSI Parent”), and Batesville Casket Company, Inc., an Indiana corporation
(“BSI”). Capitalized terms used herein and not otherwise defined shall have the
meanings set forth in Article I.
WITNESSETH:
     WHEREAS, HI currently owns all the issued and outstanding capital stock of
BSI Parent, and BSI is an indirect wholly owned subsidiary of BSI Parent;
     WHEREAS, the Board of Directors of HI is currently considering (a) the
spin-off of its entire ownership interest in BSI Parent through a distribution
of all the outstanding shares of capital stock of BSI Parent to the shareholders
of HI (the “Distribution”) and (b) the change of the names of HI and BSI Parent
to Hill-Rom Holdings, Inc. and Hillenbrand, Inc., respectively, prior to the
consummation of the Distribution; and
     WHEREAS, HI and BSI are each named as codefendants in the BSI Litigation
Matters and as such, may become jointly and severally liable for the payment of
damages assessed in that litigation;
     NOW, THEREFORE, in consideration of the mutual promises, covenants and
obligations herein contained and intending to be legally bound hereby, the
parties hereto agree as follows:
ARTICLE I.
DEFINITIONS
     1.01 General. As used in this Agreement, the following terms shall have the
following meanings (such meanings to be equally applicable to both the singular
and plural forms of the terms defined):
     AAA: as defined in Section 3.04(a).
     Action: any claim, suit, action, mediation, arbitration, inquiry,
investigation or other proceeding of any nature (whether criminal, civil,
legislative, administrative, regulatory, prosecutorial or otherwise) by or
before any mediator, arbitrator or Governmental Authority.
     affiliate: with respect to any specified Person, a Person that directly, or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such specified Person; provided, however, that for
purposes of this Agreement, no member of either Group and no officer or director
of any member of either Group shall be deemed to be an affiliate of any member
of the other Group.
     Agreement: as defined in the preamble to this Agreement.

-1-



--------------------------------------------------------------------------------



 



     Applicable Deadline: as defined in Section 3.03(b).
     Applicable Rate: the rate of interest applicable from time to time to the
indebtedness outstanding under a Person’s senior bank credit facility or, if no
such indebtedness is outstanding, the Base Rate.
     Arbitration Act: the United States Arbitration Act, 9 U.S.C. ss.ss 1-16, as
the same may be amended from time to time.
     Arbitration Demand Date: as defined in Section 3.03(a).
     Arbitration Demand Notice: as defined in Section 3.03(a).
     Base Rate: the rate which Citibank, N.A. (or any successor thereto or other
major money center commercial bank agreed to by the parties hereto) announces
from time to time as its base lending rate, as in effect from time to time.
     best efforts: a Person’s good faith best efforts to achieve a goal as
expeditiously as possible, which may require the incurrence of expense or
hardship in order to achieve the reasonable expectations of another party as
agreed hereunder.
     BSI: as defined in the preamble of this Agreement, including its successors
and permitted assigns.
     BSI Funding Component: with respect to each BSI Litigation Matter, the sum
of the Initial BSI Funding Tranche and the Second BSI Funding Tranche, if any.
     BSI Group: BSI Parent and the BSI Subsidiaries.
     BSI Litigation Funding Obligation: with respect to each BSI Litigation
Matter, the aggregate amount that HI and/or BSI are required to pay or post in
cash (a) to satisfy in whole a claim (including, if any, interest, penalties,
attorneys fees and court costs) arising from such BSI Litigation Matter if and
only upon such claim being Finally Determined, or (b) to post a supersedeas bond
(including the cost of the bond, cash collateral or letter of credit that must
be provided or posted, fees and other costs), in the event HI or BSI elects to
do so, to defer the execution of any judgment which may be entered in connection
with such BSI Litigation Matter pending its Final Determination.
     BSI Litigation Matter: To the extent not covered by collectible insurance:
(a) each Action listed on Schedule 2.01; (b) each additional Action hereafter
asserted prior to the consummation of the Distribution against both a member of
the HI Group and a member of the BSI Group seeking damages for alleged
violations of state and federal antitrust laws based upon the BSI Group’s method
of distributing caskets exclusively through licensed funeral directors; and
(c) any other Action consolidated for purposes of trial with any Action referred
to in clause (a) or (b) above.
     BSI Parent: as defined in the preamble of this Agreement, including its
successors and permitted assigns.

-2-



--------------------------------------------------------------------------------



 



     BSI Subsidiaries: all of the corporations, limited liability companies or
other entities listed on Exhibit A as members of the BSI Group, and any other
Subsidiaries of BSI Parent, in each case including their successors and
permitted assigns.
     Business Day: any day other than a Saturday, a Sunday or a day on which
banking institutions located in the State of Indiana are authorized or obligated
by law or executive order to close.
     Deposit Date: as defined in Section 2.01(b).
     Distribution: as defined in the second “Whereas” clause of this Agreement.
     Escalation Notice: as defined in Section 3.02(a).
     Final Determination or Finally Determined: with respect to any Action,
threatened Action or other matter, that the outcome or resolution of that
Action, threatened Action or matter has either (a) been decided by an arbitrator
or Governmental Authority of competent jurisdiction by judgment, order, award or
other ruling or (b) has been settled or voluntarily dismissed and, in the case
of each of clauses (a) and (b), the claimants’ rights to maintain that Action,
threatened Action or other matter have been finally adjudicated, waived,
discharged, settled, or extinguished as to all members of the HI Group and the
BSI Group, and that judgment, order, ruling, award, settlement or dismissal
(whether mandatory or voluntary, but if voluntary that dismissal must be final,
binding and with prejudice as to all claims specifically pleaded in that Action)
is subject to no further appeal, vacatur proceeding or discretionary review.
     Funding Bank Account: a demand deposit account with a financial institution
located in the continental United States designated mutually by HI and BSI for
the deposit of their respective Funding Components and from which account the
parties may withdraw funds based only upon their joint instructions.
     Funding Components: the BSI Funding Component and the HI Funding Component
applicable to any BSI Litigation Matter.
     Governmental Authority: any federal, state, local, foreign or international
court, government, department, commission, board, bureau or agency, authority
(including, but not limited to, any central bank or taxing authority) or
instrumentality (including, but not limited to, any court, tribunal or grand
jury) exercising executive, prosecutorial, legislative, judicial, regulatory or
administrative functions of or pertaining to government or any other regulatory,
administrative or governmental authority.
     Group: the HI Group or the BSI Group, as the context requires.
     HI: as defined in the preamble to this Agreement, including its successors
and permitted assigns.
     HI Funding Component: with respect to each BSI Litigation Matter, the HI
Funding Tranche.

-3-



--------------------------------------------------------------------------------



 



     HI Funding Tranche: as defined in Section 2.01(c).
     HI Group: HI and the HI Subsidiaries.
     HI Subsidiaries: all of the corporations, limited liability companies or
other entities listed on Exhibit A as members of the HI Group, and any other
Subsidiaries of HI, in each case including their successors and permitted
assigns.
     Initial BSI Funding Tranche: as defined in Section 2.01(c).
     Maximum Funding Obligation: with respect to each BSI Litigation Matter, the
aggregate maximum amount that either HI or BSI is obligated to contribute to the
satisfaction of a BSI Litigation Funding Obligation determined in accordance
with the provisions of Section 2.01(c).
     Maximum Funding Proceeds: the maximum amount of cash and cash proceeds that
a Person and its Subsidiaries have on hand and/or have raised, using their best
efforts (without any requirement to sell assets other than cash equivalents), to
satisfy a BSI Litigation Funding Obligation, including all cash on hand, all
cash equivalents that can be converted to cash, all available internally
generated funds, the drawing of all undrawn capacity under existing credit
facilities, the creation of and drawdown under new secured and unsecured credit
facilities and term loans to the maximum extent practicable under the
circumstances and the aggregate net proceeds from the issuance and sale of
additional equity, debt and hybrid securities; provided, however, that (a) for a
Person and its Subsidiaries this definition of Maximum Funding Proceeds shall
exclude a Normal Operating Cash Balance and (b) for purposes of calculating the
amount of Maximum Funding Proceeds, a Person and its Subsidiaries shall not be
required to issue and sell more equity securities than can be underwritten on a
firm commitment basis by one or more Qualified Investment Bankers at normal
discount rates. For this purpose, such Person and its Subsidiaries shall be
required to use their best efforts to raise the maximum amount of cash and net
proceeds from such transactions, borrowings and debt securities sales as
expeditiously as possible. In negotiating the terms of such transactions,
borrowings and debt securities sales, the maximization of cash and net proceeds
shall be given priority over the minimization of the costs of raising such
proceeds, the minimization of restrictive covenants, the avoidance of the
creation of liens on assets or the preservation of a debt rating.
     Normal Operating Cash Balance: the amount of operating cash required to
sustain the business of a Person and its Subsidiaries after the date of the
Distribution, including amounts required to service all indebtedness incurred by
such Person and its Subsidiaries after that date, currently estimated to be
$40 million in the case of the HI Group and $30 million in the case of the BSI
Group, in each case as determined by a Qualified Solvency Expert with reference
to the levels of operating cash required by each Group from and after the date
of this Agreement.
     Person: an individual, a limited or general partnership, a joint venture, a
corporation, a trust, a limited liability company, an unincorporated
organization, or a Governmental Authority.
     Qualified Investment Banker: Citigroup Global Markets Inc. or Goldman,
Sachs & Co., including in each case its successors and assigns, or any other
investment banking firm of national stature in the United States mutually
approved by HI and BSI.

-4-



--------------------------------------------------------------------------------



 



     Qualified Solvency Expert: Duff & Phelps, Inc. or its successor or any
other firm of solvency experts of national reputation in the United States
mutually approved by HI and BSI.
     Rules: as defined in Section 3.05.
     representative: with respect to any Person, any of such Person’s directors,
officers, employees, agents, consultants, advisors, accountants, attorneys and
representatives.
     Required Funding Obligation: the lesser of the aggregate amount of a
Person’s Maximum Funding Proceeds or such smaller amount that such Person is
required to contribute to the satisfaction of a BSI Litigation Funding
Obligation pursuant to Section 2.01.
     Second BSI Funding Tranche: as defined in Section 2.01(c).
     Settlement Agreement: as defined in Section 2.04.
     Solvency Threshold: one dollar short of the level at which an additional
liability or obligation of a Person incurred for less than equivalent value
would become subject to avoidance under Section 548 of the United States
Bankruptcy Code or any comparable provision of applicable state law, all as
determined by a Qualified Solvency Expert.
     Subsidiary: with respect to any specified Person, any corporation or other
legal entity of which such Person or any of its Subsidiaries controls or owns,
directly or indirectly, more than 50% of the stock or other equity interest
entitled to vote on the election of members to the board of directors or similar
governing body, in each case including its successors or permitted assigns;
provided, however, that for purposes of this Agreement, no member of the BSI
Group shall be deemed to be a Subsidiary of any member of the HI Group.
     1.02 References to Time. All references in this Agreement to times of the
day shall be to Batesville, Indiana time, except as otherwise specifically
provided herein.
ARTICLE II.
BSI LITIGATION FUNDING OBLIGATIONS
     2.01 Funding Methodology.
          (a) Expenses. BSI and the BSI Subsidiaries shall bear, at their sole
expense, all joint attorneys’, accountants’, consultants’, expert witnesses’ and
other professionals’ fees and expenses and all other out-of-pocket costs
incurred on behalf of themselves and HI and the HI Subsidiaries in the
investigation, defense and/or evaluation of each BSI Litigation Matter.
          (b) Deposit of Funds. At least fifteen days prior to the date that
funds representing a BSI Funding Component and an HI Funding Component are
required to be available to pay a claim or post a supersedeas bond in connection
with a BSI Litigation Matter (a “Deposit Date”), BSI and HI shall specify in
writing (i) their good faith best estimates of the amounts of the Initial BSI
Funding Tranche, the HI Funding Tranche and the Second BSI Funding Tranche, if
any, and the key assumptions used in calculating each such estimate, in each

-5-



--------------------------------------------------------------------------------



 



case as determined as of such date, (ii) the clause of the definition of BSI
Litigation Funding Obligation to which the foregoing Funding Components relate
and (iii) the relevant Deposit Date. Both the HI Group and the BSI Group are
committed to generate additional Maximum Funding Proceeds pursuant to
Section 2.01(d) between the date of such specification and the relevant Deposit
Date. Therefore, on the Business Day prior to each Deposit Date, if the amount
of Maximum Funding Proceeds generated by either the HI Group or the BSI Group
has increased since the date of the foregoing specification, HI and BSI shall
further specify in writing the different amounts, if any, of the two components
of the BSI Funding Component and the HI Funding Component and the reasons for
each increase therein, and such different amounts shall, for all purposes, be
the two components of the BSI Funding Component and the HI Funding Component
with respect to such BSI Litigation Matter. On each Deposit Date, BSI and HI
shall deposit immediately available funds in the Funding Bank Account in the
amounts of the BSI Funding Component and the HI Funding Component, as the case
may be, applicable to the BSI Litigation Matter to which such Deposit Date
relates. Notwithstanding any other provision in this Agreement, (x) in the event
that the Maximum Funding Proceeds that could be generated by the HI Group and
the BSI Group would not be adequate in the aggregate to satisfy a BSI Litigation
Funding Obligation, no party to this Agreement shall be obligated to engage in
activities to generate Maximum Funding Proceeds, (y) if the Maximum Funding
Proceeds that have been generated by BSI and HI in connection with a BSI
Litigation Matter are not adequate to satisfy in full a BSI Litigation Funding
Obligation, no party to this Agreement shall be obligated to deposit funds so
generated in the Funding Bank Account on the related Deposit Date and
(z) neither HI nor BSI shall be obligated to raise more funds than are required
to satisfy in full its Required Funding Obligation with respect to any BSI
Litigation Matter.
          (c) Sources of Funding for BSI Litigation Funding Obligation.
Notwithstanding any other provision of this Agreement to the contrary, HI and
BSI agree that between themselves the following allocation principles shall be
used in determining the sources of the funding of each BSI Litigation Funding
Obligation, if any, depending on the amount of that obligation: (i) first, the
BSI Group shall contribute an amount equal to its Maximum Funding Proceeds minus
the difference between $50 million and the Normal Operating Cash Balance of the
BSI Group to the extent that the BSI Group’s Normal Operating Cash Balance is
less than $50 million (the “Initial BSI Funding Tranche”); (ii) second, the HI
Group shall contribute an amount equal to its Maximum Funding Proceeds (the “HI
Funding Tranche”); and (iii) third, the BSI Group shall contribute the balance
of its Maximum Funding Proceeds (the “Second BSI Funding Tranche”); provided,
however, that HI and BSI agree between themselves that (x) the respective
funding obligations of each member of each Group under this Section 2.01(c)
shall never exceed its respective Solvency Threshold, (y) neither Group shall be
required to apply any portion of its Normal Operating Cash Balance to the
satisfaction of a BSI Litigation Funding Obligation and (z) neither Group shall
be required to issue and sell a percentage of its total outstanding equity
securities that is greater than the percentage of outstanding total equity
securities that the other Group is obligated to issue and sell under the
definition of Maximum Funding Proceeds.
          (d) Obligations to Maximize Funding Proceeds. Between the date on
which a judgment is entered with respect to any BSI Litigation Matter and the
related Deposit Date, each member of the HI Group and the BSI Group shall use
its best efforts to raise the Maximum Funding Proceeds. Prior to using any funds
deposited by HI to satisfy a BSI Litigation Funding

-6-



--------------------------------------------------------------------------------



 



Obligation, BSI shall first use all of the Maximum Funding Proceeds from the
Initial BSI Funding Tranche for such purpose. Prior to using any funds deposited
by BSI with respect to the Second BSI Funding Tranche, HI shall use all funds
deposited by HI with respect to the HI Funding Tranche.
          (e) Repayment of Excess Funds. As soon as it can be determined, HI and
BSI shall promptly ascertain the portions, if any, of the amounts deposited by
HI and BSI in satisfaction of a Finally Determined BSI Litigation Funding
Obligation that exceed their respective Funding Components. Any portion of the
amount deposited by either HI or BSI that exceeds its respective Funding
Component shall be remitted promptly to HI or BSI, as the case may be.
     2.02 Rights of Contribution. In the event that the allocation provisions of
Section 2.01 are held to be unenforceable in accordance with their terms by a
Governmental Authority, HI and BSI Parent agree between themselves to contribute
to the satisfaction of any BSI Litigation Funding Obligation based upon
principles of general common law contribution determined with reference to the
respective fault of HI and BSI, if any, as reflected in the trial record of the
BSI Litigation Matter, or failing to reach such an agreement, pursuant to an
arbitration initiated and conducted in accordance with Article III.
     2.03 Termination of Agreement. If either HI or BSI shall be dismissed as a
defendant in any BSI Litigation Matter (except where a party is dismissed or
otherwise released, whether by release, covenant not to sue or otherwise, as a
result of its entry into a Settlement Agreement) or shall be found upon
conclusion of trial not to be responsible for the payment of any damages to the
plaintiffs in such lawsuit, all obligations under this Article II of the party
so dismissed or found not to be responsible for the payment of any damages with
respect to such BSI Litigation Matter shall terminate once such dismissal or
finding of no liability for the payment of damages has been Finally Determined.
     2.04 Settlement. Either HI or BSI may settle alone, the claims against it
in any BSI Litigation Matter or enter into a judgment sharing or similar
agreement with one or more codefendants in any BSI Litigation Matter
(collectively a “Settlement Agreement”), but no such Settlement Agreement shall
release the signatory thereto from its obligations under this Article II to the
other party to this Agreement unless such Settlement Agreement results in a
Final Determination.
     2.05 Exclusive Remedy. The terms of this Article II are in lieu of any
other rights of contribution, indemnity, reimbursement or sharing, or any other
claims, suits or causes of action by or on behalf of the parties to this
Agreement relating to all BSI Litigation Matters.
     2.06 Further Assurances. Unless otherwise expressly provided in this
Agreement, each of the parties hereto shall use its commercially reasonable
efforts to take, or cause to be taken, all actions, and to do, or cause to be
done, all things reasonably necessary, proper or advisable under applicable
laws, regulations and agreements to consummate and make effective the
transactions contemplated by this Agreement.

-7-



--------------------------------------------------------------------------------



 



ARTICLE III.
ARBITRATION; DISPUTE RESOLUTION
     3.01 Agreement to Arbitrate. The procedures for discussion, negotiation and
arbitration set forth in this Article III shall be the final, binding and
exclusive means to resolve, and shall apply to all disputes, controversies or
claims (whether in contract, tort or otherwise) that may arise out of or relate
to, or arise under or in connection with this Agreement. Each party agrees on
behalf of itself and each member of its respective Group that the procedures set
forth in this Article III shall be the final, binding and exclusive remedy in
connection with any dispute, controversy or claim relating to any of the
foregoing matters and irrevocably waives any right to commence any Action in or
before any Governmental Authority, except to the extent provided under the
Arbitration Act in the case of judicial review of arbitration results or awards.
Each party on behalf of itself and each member of its respective Group
irrevocably waives any right to any trial by jury with respect to any dispute,
controversy or claim covered by this Section 3.01.
     3.02 Escalation.
          (a) Expeditious Resolution.  It is the intent of the two Groups to use
their respective commercially reasonable efforts to resolve expeditiously any
dispute, controversy or claim between them with respect to the matters covered
by this Agreement that may arise from time to time on a mutually acceptable
negotiated basis. In furtherance of the foregoing, any party involved in a
dispute, controversy or claim may deliver a notice (an “Escalation Notice”)
demanding an in-person meeting involving representatives of the two Groups at a
senior level of management (or if the parties agree, of the appropriate business
function or division within such entity). A copy of any such Escalation Notice
shall be delivered addressed to the General Counsel, or like chief legal officer
or official, of each party involved in the dispute, controversy or claim (which
copy shall state that it is an Escalation Notice pursuant to this Agreement).
Any agenda, location or procedure for such discussions or negotiations between
the parties may be established by agreement of the parties from time to time;
provided, however, that the parties shall use their reasonable best efforts to
meet within three days of the Escalation Notice.
          (b) Good Faith Negotiations. Following delivery of an Escalation
Notice, the parties shall undertake good faith, diligent efforts to negotiate a
commercially reasonable resolution of the dispute, controversy or claim. The
parties may, by mutual consent, retain a mediator to aid the parties in their
discussions and negotiations. Any opinion expressed by the mediator shall be
strictly advisory and shall not be binding on the parties, nor shall any opinion
expressed by the mediator be admissible in any arbitration proceedings. The
mediator may be chosen from a list of mediators selected by the parties or by
other agreement of the parties. All third-party costs of the mediation shall be
borne equally by the parties involved in the matter, and each party shall be
responsible for its own expenses. Mediation is not a prerequisite to an
Arbitration Demand Notice under Section 3.03.

-8-



--------------------------------------------------------------------------------



 



     3.03 Demand for Arbitration.  
          (a) Initiation of Process. At any time following three days after the
date of an Escalation Notice (the “Arbitration Demand Date”), any party involved
in the dispute, controversy or claim (regardless of whether such party delivered
the Escalation Notice) may deliver a notice demanding arbitration of such
dispute, controversy or claim (an “Arbitration Demand Notice”). Delivery of an
Escalation Notice by a party shall be a prerequisite to delivery of an
Arbitration Demand Notice by that party or the other party, provided, however,
that in the event that any party shall deliver an Arbitration Demand Notice to
another party, such other party may itself deliver an Arbitration Demand Notice
to such first party with respect to any related dispute, controversy or claim
with respect to which the Applicable Deadline has not passed without the
requirement of delivering an Escalation Notice. No party may assert that the
failure to resolve any matter during any prior discussions or negotiations, the
course of conduct during such prior discussions or negotiations, or the failure
to agree on a mutually acceptable time, agenda, location or procedure for a
meeting is a prerequisite to an Arbitration Demand Notice under Section 3.03. In
the event that any party delivers an Arbitration Demand Notice with respect to
any dispute, controversy or claim that is the subject of any then pending
arbitration proceeding or of a previously delivered Arbitration Demand Notice,
all such disputes, controversies and claims shall be resolved in the arbitration
proceeding for which an Arbitration Demand Notice was first delivered unless the
arbitrators in their sole discretion determine that it is impracticable or
otherwise inadvisable to do so.
          (b) Limitation Periods. Any Arbitration Demand Notice may be given
until the date that is two years after the later of the occurrence of the act or
event giving rise to the underlying claim or the date on which such act or event
was, or should have been, in the exercise of reasonable due diligence,
discovered by the party asserting the claim (as applicable and as it may in a
particular case be specifically extended by the parties in writing, the
“Applicable Deadline”). Any discussions, negotiations or mediations between the
parties pursuant to this Agreement or otherwise will not toll the Applicable
Deadline unless expressly agreed in writing by the parties. Each of the parties
agrees on behalf of itself and each member of its Group that if an Arbitration
Demand Notice with respect to a dispute, controversy or claim is not given prior
to the occurrence of the Applicable Deadline, as between or among the parties
and the members of their Groups, such dispute, controversy or claim will be
barred. Subject to Section 3.08, upon delivery of an Arbitration Demand Notice
pursuant to Section 3.03(a) prior to the Applicable Deadline, the dispute,
controversy or claim, and all substantive and procedural issues related thereto,
shall be decided by a three member panel of arbitrators in accordance with this
Article III.
     3.04 Arbitrators.
          (a) Selection.  The party delivering the Arbitration Demand Notice
shall notify the American Arbitration Association (“AAA”) and the other parties
in writing describing in reasonable detail the nature of the dispute. Within
five days of the date of the Arbitration Demand Notice, the members of each
Group shall select one arbitrator from the members of a panel of arbitrators of
the AAA. The selected arbitrators shall then jointly select a third arbitrator
from the members of a panel of arbitrators of the AAA, and such third arbitrator
shall be disinterested with respect to each of the parties and shall be
experienced in complex commercial arbitration. In the event that the parties’
selected arbitrators are unable to agree on the selection of the third
arbitrator, the AAA shall select the third arbitrator, within ten days of the
date of the

-9-



--------------------------------------------------------------------------------



 



Arbitration Demand Notice. In the event that any arbitrator is unable to serve,
his replacement will be selected in the same manner as the arbitrator to be
replaced. The vote of two of the three arbitrators shall be required for any
decision under this Article III.
          (b) Time. The arbitrators will set a time for the hearing of the
matter which will commence no later than ten days after the date of appointment
of the third arbitrator and which hearing will be no longer than three days
(unless in the judgment of the arbitrators the matter is unusually complex and
sophisticated and thereby requires a longer time, in which event such hearing
shall be no longer than five days). The final decision of such arbitrators will
be rendered in writing to the parties not later than five days after the last
day of the hearing, unless otherwise agreed by the parties in writing.
          (c) Place. The place of any arbitration hereunder will be
Indianapolis, Indiana, and the language of any arbitration hereunder will be
English. Unless otherwise agreed by the parties, the arbitration hearing shall
be conducted on consecutive days.
     3.05 Hearings. Within the time period specified in Section 3.04(b), the
matter shall be presented to the arbitrators at a hearing by means of written
submissions of memoranda and verified witness statements, filed simultaneously,
and responses, if necessary in the judgment of the arbitrators or both of the
Groups. If the arbitrators deem it to be essential to a fair resolution of the
dispute, live cross-examination or direct examination may be permitted, but is
not generally contemplated to be necessary. The arbitrators shall actively
manage the arbitration with a view to achieving a just, speedy and
cost-effective resolution of the dispute, claim or controversy. The arbitrators
may, in their discretion, set time and other limits on the presentation of each
Group’s case, its memoranda or other submissions, and may refuse to receive any
proffered evidence, which the arbitrators, in their discretion, find to be
cumulative, unnecessary, irrelevant or of low probative nature. Any arbitration
hereunder shall be conducted in accordance with the Commercial Arbitration Rules
of the AAA (“Rules”) in effect on the date the Arbitration Demand Notice is
served. The decision of the arbitrators will be final and binding on the
parties, and judgment thereon may be had and will be enforceable in any court
having jurisdiction over the parties. Arbitration awards will bear interest at
the Applicable Rate plus 2% per annum, subject to any maximum amount permitted
by applicable law. To the extent that the provisions of this Agreement and the
prevailing Rules conflict, the provisions of this Agreement shall govern.
     3.06 Discovery and Certain Other Matters.
          (a)  Production of Documents. Any party involved in a dispute,
controversy or claim subject to this Article III may request document production
from the other party or parties of specific and expressly relevant documents,
with the reasonable expenses of the producing party incurred in such production
paid by the requesting party. Any such discovery shall be conducted in
accordance with the Rules, subject to the discretion of the arbitrators. Any
such discovery shall be conducted expeditiously and shall not cause the hearing
to be adjourned except upon consent of all parties involved in the applicable
dispute or upon an extraordinary showing of cause demonstrating that such
adjournment is necessary to permit discovery essential to a party to the
proceeding. Disputes concerning the scope of document production and enforcement
of the document production requests will be determined by written agreement of
the

-10-



--------------------------------------------------------------------------------



 



parties involved in the applicable dispute or, failing such agreement, will be
referred to the arbitrators for resolution. Subject to the terms of this
Agreement, all discovery requests will be subject to the parties’ rights to
claim any applicable privilege, and no joint privilege may be waived without the
prior written consent of all parties to this Agreement. The arbitrators will
adopt procedures to protect the proprietary rights of the parties and to
maintain the confidential treatment of the arbitration proceedings (except as
may be required by law). Subject to the foregoing, the arbitrators shall have
the power to issue subpoenas to compel the production of documents relevant to
the dispute, controversy or claim.
          (b) Authority of Arbitrators. The arbitrators shall have full power
and authority to determine issues of arbitrability but shall otherwise be
limited to interpreting or construing the applicable provisions of this
Agreement, and will have no authority or power to limit, expand, alter, amend,
modify, revoke or suspend any condition or provision of this Agreement; it being
understood, however, that the arbitrators will have full authority to implement
the provisions of this Agreement, and to fashion appropriate remedies for
breaches of this Agreement (including interim or permanent injunctive relief);
provided that the arbitrators shall not have (i) any authority in excess of the
authority a court having jurisdiction over the parties and the controversy or
dispute would have absent these arbitration provisions or (ii) any right or
power to award punitive damages. It is the intention of the parties that in
rendering a decision the arbitrators give effect to the applicable provisions of
this Agreement and follow applicable law (it being understood and agreed that
this sentence shall not give rise to a right of judicial review of the
arbitrators’ award). In resolving any arbitration initiated pursuant to Section
2.02, the arbitrators shall resolve the matter solely with reference to the
respective fault, if any, of HI and BSI as reflected in the trial record of the
BSI Litigation Matter to which such arbitration relates.
          (c) Effect of Failure to Participate. If a party fails or refuses to
appear at and participate in an arbitration hearing after due notice, the
arbitrators may hear and determine the controversy upon evidence produced by the
appearing party.
          (d) Costs. Arbitration costs will be borne equally by each party
involved in the matter, and each party will be responsible for its own
attorneys’ fees and other costs and expenses, including the costs of any expert
witnesses selected by such party.
     3.07 Certain Additional Matters.
          (a) Nature of Award. Any arbitration award shall be a bare award
limited to a holding for or against a party and shall be without findings as to
facts, issues or conclusions of law and shall be without a statement of the
reasoning on which the award rests, but must be in adequate form so that a
judgment of a court may be entered thereupon. Judgment upon any arbitration
award hereunder may be entered in any court having jurisdiction thereof.
          (b) Confidentiality of Proceedings. Except as required by law, the
parties shall hold, and shall cause their respective officers, directors,
employees, agents and other representatives to hold, the existence, content and
result of mediation or arbitration in confidence in accordance with the
provisions of this Section 3.07(b) and except as may be required in order

-11-



--------------------------------------------------------------------------------



 



to enforce any award. Each of the parties shall request that any mediator or
arbitrator comply with such confidentiality requirement.
     3.08 Law Governing Arbitration Procedures. The interpretation of the
provisions of this Article III, only insofar as they relate to the agreement to
arbitrate and any procedures pursuant thereto, shall be governed by the
Arbitration Act, as amended, and other applicable federal law. In all other
respects, the interpretation of this Agreement shall be governed as set forth in
Section 4.02.
ARTICLE IV.
MISCELLANEOUS
     4.01 Complete Agreement. This Agreement, the Exhibit and the Schedule
hereto shall constitute the entire agreement among the parties hereto with
respect to the subject matter hereof and shall supersede all previous
negotiations, commitments and writings with respect to such subject matter.
     4.02 Governing Law. The validity and enforceability of the judgment sharing
provisions of this Agreement shall be governed by and construed in accordance
with federal law relating to judgment sharing agreements in antitrust matters,
such as In re Brand Name Prescriptions Drugs Antitrust Litig., Nos. 94 C 897,
MDL 997, 1995 WL 221853, (N.D. Ill. April 11, 1995); Cimarron Pipeline Const.,
Inc. v. National Council on Compensation Ins., No. Civ-89-822-T, 1992 WL 350612
(W.D. Okl. April 10, 1992); and California v. Infineon Technologies AG, No C
06-4333 PJH, (N.D. Cal. November 29, 2007) (Slip Copy, Docket No. 296). This
Agreement shall otherwise be governed by and construed in accordance with the
laws of the State of Indiana (other than the laws regarding choice of laws and
conflicts of laws) as to all matters, including matters of validity,
construction, effect, performance and remedies; provided, however, that the
Arbitration Act shall govern the matters described in Article III.
     4.03 Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person (including a
nationally recognized delivery service) by facsimile, electronic mail or other
standard form of telecommunications (provided confirmation is delivered to the
recipient the next Business Day in the case of facsimile, electronic mail or
other standard form of telecommunications) or by registered or certified mail,
postage prepaid, return receipt requested, addressed as follows:

     
If to HI:
  Hillenbrand Industries, Inc.
 
  1069 State Route 46 East
 
  Batesville, IN 47006-8835
 
  c/o Corporate Secretary
 
   
If to BSI:
  Batesville Casket Company, Inc.
 
  One Batesville Boulevard
 
  Batesville, IN 47006-8835
 
  c/o General Counsel

-12-



--------------------------------------------------------------------------------



 



     
If to BSI Parent:
  Batesville Holdings, Inc.
 
  One Batesville Boulevard
 
  Batesville, IN 47006-8835
 
  c/o General Counsel

or to such other address as any party hereto may have furnished to the other
parties by a notice in writing in accordance with this Section 4.03.
     4.04 Amendment and Modification. This Agreement may be amended, modified or
supplemented only by a written agreement signed by each of the parties hereto.
     4.05 Successors and Assigns: No Third Party Beneficiaries. This Agreement
is made and shall be binding on and inure solely to the benefit of HI, BSI and
BSI Parent and their respective successors or permitted assigns and does not
otherwise confer any rights or defenses upon any other Person including any
other codefendants in the BSI Litigation. Neither HI nor BSI nor BSI Parent may
assign any of its rights or obligations under this Agreement to another Person
without the consent of the other parties to this Agreement, which consents may
be withheld for any reason or no reason. Subject to the foregoing: (a) this
Agreement and all the terms and provisions hereof shall be binding upon and
inure to the benefit of the parties to this Agreement and their respective
successors and permitted assigns; and (b) each party to this Agreement shall
require any Person or Persons that, as a result of any merger, purchase of
assets, reorganization or other transaction, acquires or succeeds to all or
substantially all of its business or assets to assume its obligations under this
Agreement pursuant to a written assumption agreement in form and substance
reasonably satisfactory to the other parties.
     4.06 Counterparts. This Agreement may be executed in three or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     4.07 Interpretation. The Article and Section headings contained in this
Agreement are solely for the purpose of reference, are not part of the agreement
of the parties hereto and shall not in any way affect the meaning or
interpretation of this Agreement.
     4.08 Legal Enforceability. Each party agrees that it shall not, directly or
indirectly, challenge the enforceability of this Agreement on any grounds or
under any circumstances. Without limiting the effect of the immediately
preceding sentence, if any provision of this Agreement is determined by a
Governmental Authority or the arbitrators selected under Section 3.04 to be
prohibited or unenforceable in any jurisdiction, such provision shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof. Any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Each party
acknowledges that money damages would be an inadequate remedy for any breach of
the provisions of this Agreement and agrees that the obligations of the parties
hereunder shall be specifically enforceable.

-13-



--------------------------------------------------------------------------------



 



     4.09 Performance Standard. Each of HI, BSI Parent and BSI agrees to at all
times exercise good faith and fair dealing in the performance of its rights and
obligations under this Agreement and to cause the members of its respective
Group to do likewise.
     4.10 Authority. Each of the parties hereto represents to the others that:
(a) it has the corporate or other requisite power and authority to execute,
deliver and perform this Agreement; (b) the execution, delivery and performance
of this Agreement by it have been, duly authorized by all necessary corporate or
other actions; (c) it has duly and validly executed and delivered this
Agreement; and (d) this Agreement is a legal, valid and binding obligation,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and general equity principles.
     4.11 No Admission of Liability. Nothing contained in this Agreement is
intended to be, nor shall it be deemed to be, an admission of liability to
anyone or an admission of the existence of facts upon which liability could be
based other than to HI, BSI and BSI Parent pursuant to the terms of this
Agreement.
     4.12 Limitation on Damages. Neither the BSI Group nor the HI Group (or any
member thereof) shall be obligated to pay damages (when aggregated with all
damages paid by each other member of such Group, and all amounts paid which
reduce a BSI Litigation Funding Obligation) to the other for any breach of this
Agreement in an amount that exceeds its aggregate Funding Component hereunder
(plus applicable costs and accrued interest) with respect to all BSI Litigation
Matters. In addition, no party shall be liable to any other party to this
Agreement for the payment of punitive, indirect, incidental or consequential
damages, including (without limitation) lost profits or lost opportunity damages
with respect to any breach of this Agreement.
     4.13 Joint Authorship. This Agreement shall be treated as though it were
jointly drafted by HI, on the one hand, and BSI and BSI Parent, on the other
hand, and any ambiguities shall not be construed for or against any party hereto
on the basis of attributed authorship.
[THE BALANCE OF THIS PAGE INTENTIONALLY LEFT BLANK.]

-14-



--------------------------------------------------------------------------------



 



     4.14 References; Construction. Any reference to an “Article,” “Exhibit,”
“Schedule” or “Section,” without more, is to an Article, Exhibit, Schedule and
Section to or of this Agreement. Unless otherwise expressly stated, clauses
beginning with the term “including” set forth examples only and in no way limit
the generality of the matters thus exemplified. References to “and” and “or” in
this Agreement shall in each instance include both the conjunctive and the
disjunctive.
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

                  HILLENBRAND INDUSTRIES, INC.    
 
           
 
  By:   /s/ Patrick D. de Maynadier    
 
           
 
  Name:   Patrick D. de Maynadier    
 
  Title:   Senior Vice President    
 
                BATESVILLE HOLDINGS, INC.    
 
           
 
  By:   /s/ Kenneth A. Camp     
 
           
 
  Name:   Kenneth A. Camp    
 
  Title:   President and Chief Executive Officer    
 
                BATESVILLE CASKET COMPANY, INC.    
 
           
 
  By:   /s/ Kenneth A. Camp     
 
           
 
  Name:   Kenneth A. Camp    
 
  Title:   President and Chief Executive Officer    

-15-